Title: To George Washington from Jacques-Marie-Blaise, Chevalier [de] Segond de Sederon, 17 January 1783
From: Segond de Sederon, Jacques-Marie-Blaise, Chevalier [de]
To: Washington, George


                        
                            Dear general
                            philadelphia this 17th january—83
                        
                        as I was just perusing a letter of your’s excellency’s aid camp to mr jackson, colonel armand stept in the
                            board of war. we had a long conference on the subject now extant before you—it appears that the colonel has been grossly
                            and maliciously misinform’d as to my situation. both the facts which he acquainte you with are false and untrue, for I
                            neither have resign’d nor receive a gratifiction from Congrès last year—but just took the opportunity of my being a
                            prisoner to go and visit a cherish’d family and belov’d parents whose’s sight I had allready being depriv’d six years. the
                            colonel after the inquiries made on the subject of his informations to your excellency is conscious of his having being
                            misrepresent’d and as far as I can perceive is only prevent’d from granting my request on account of the seeming
                            discouteus of some of his officers who would loose a rank by my reasuming a due Command.
                        such reasons I dare flatter myself can not induce your excellency to injure an officer under my predicament.
                        because a prisoner when the arrangement was made or because my being now arrang’d, would for a while retard
                            the promotion of an other officer—am I to give up a right of an undoubtd justice? is it any solicity and sense in the
                            manner of arguing of armands corps—if capt: segond says they comes in under the resolution of congres, all the junior
                            officers loose a rank—but is Capt: segond to be left out and derang’d merely for favouring the promotion of an officer who
                            has not surely serv’d so long as capt. segond in a critical time where service was certainly harder than it ever’ll be and
                            is a lieutt to be promot’d to a company in prejudice of the right owner of that company because a prisoner.
                        you are the judge dear general and your opinion on the subject I look upon as a sentence—but I hope before to
                            determine my case you’ll be Kind enough to explore the differents means which have been employ’d to misrepresent my case
                            before the colonel and your excellency—my conduct in this occassion has been open to all and I dare believe irreprochable.
                        my Case is shortly this the remains of poulauski’s legion are by a resolv’d of congres to be incorporatd into
                            armand’s the officers in proportion to the soldiers; are the senior officers to be derang’d in preference to the juniors
                            in the arrangement? as the  office of pulauski’s should I not come in first? and if not now by my
                            being a prisoner have I not an undoupt’d right to do it when ever exchang’d? without prejudicing any of my younger
                            camarads as they seems to pretend it. are the persons in charlestown who during the carolinian exile took possession of
                            their houses, entitld to refuse of giving them up now because present possesors of it? if not-- ought an oficer who during
                            my captivity as assumed a command of mine, have the least objection in relinquishing of it at my being liberatd? altho a
                            prisoner I still did belong to pulauski’s and if that corps is incorporat’d I certainly have an undubitable right of
                            being also incorporat’d.
                        be Kind enough dear general to acquainte me with the proceedings of colonel armand in this case that I may
                            not be tried—unheard. the colonel is now in philadelphia and the matter may the more easily be settl’d.
                        I see the colonel often but will as much as possible avoid of discuting with the least
                            passion a subject which your excellency is the only proper judge of; Congres having in this particular resolv’d vested in
                            you the power of approving col: armand’s arrangement of our corps—I have the honor to be with the greatest consideration
                            your excellencys most humble and obed. servant
                        
                            Segond
                        
                    